OPINION
DALLY, Commissioner.
This appeal is from an order in a habeas corpus proceeding remanding appellant to custody for extradition to the State of Louisiana.
At the habeas corpus hearing the Executive Warrant of the Honorable Preston Smith, Governor of the State of Texas, was introduced, along with the supporting papers.
The Governor’s Warrant and the supporting papers show the appellant to be charged with the offense of attempted aggravated rape; that he had entered a plea of guilty to such charge, then escaped from the courtroom and was thereafter charged with the offense of simple escape.
It is the appellant’s contention that the State did not show that he was the Harry Matthews who had been charged and pled guilty to the offense of attempted aggravated rape nor the person charged with simple escape in the State of Louisiana.
The Governor’s Warrant establishes a prima facie case that the appellant was in the demanding state at the time the offenses were alleged to have been committed and is in fact the same individual charged with the offense of attempted aggravated rape and simple escape and is now sought by the Louisiana authorities. The appellant offered no evidence to rebut the prima facie case and the Executive Warrant introduced appearing to be regular, the order remanding appellant to custody for extradition is affirmed. Ex parte McMillan, 482 S.W.2d 640 (Tex.Cr.App. 1972) and Ex parte Leach, 478 S.W.2d 471 (Tex.Cr.App. 1972).
No motion for rehearing will be entertained or filed with the clerk without leave of the court first being obtained after good cause has been shown.
Opinion approved by the court.